                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION



UNITED STATES OF AMERICA,
                                                  CR 08-22-BU-DLC-RKS
                      Plaintiff,

vs.                                                ORDER

MICHAEL JOSEPH DIFRANCESCO,

                      Defendant.

      I hereby recuse myself in the above entitled matter.




                                                emiah C. Lynch
                                               nited States Magistrate Judge




                                         1
